Citation Nr: 0700763	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  98-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from June 1960 to May 1964 
and from September 1965 to September 1969, including service 
in the Republic of Vietnam.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied claims of entitlement to service 
connection for PTSD and bilateral hearing loss.  In a May 
2006 rating decision of the VARO in Huntington, West 
Virginia, the appellant's claim of entitlement to service 
connection for hearing loss, left ear, was granted with a 
non-compensable evaluation, effective June 10, 1997.  This 
issue is therefore not before the Board for consideration at 
this time.  The Cleveland, Ohio, RO currently has 
jurisdiction over this case.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and 
is/are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Current right ear sensorineural hearing loss was not present 
during active duty or for many years afterwards and is not 
etiologically related to service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service and sensorineural hearing loss may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of January 2002 and 
May 2004 letters from the RO to the appellant.  These letters 
informed him of what evidence was required to substantiate 
his claims and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Both letters were issued after the initial adjudication of 
these claims in July 1997, but there is no prejudicial timing 
defect under Pelegrini because the appellant has since been 
provided opportunities to respond to these VCAA notifications 
prior to the readjudication of his claim in the subsequent 
August 2003, December 2003, and May 2006 supplemental 
statements of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
the May 2006 rating decision on the issue of service 
connection for hearing loss, left ear and August 2006 letter 
from the RO.  Therefore, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records.  The reports from 
several VA examinations are also included.  The appellant was 
afforded the opportunity for a hearing, which was held before 
the RO in November 1998.  The transcript from that hearing 
has been included in the record and reviewed by the Board as 
part of the evaluation of the appellant's claims.  The Board 
has also carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's right ear hearing loss claim.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent or more 
within one year from the termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reflect that, at the appellant's pre-
induction physical examination in June 1960, he was given a 
whispered voice test and passed with 15/15.  There is no 
evidence of hearing loss complaints while in service.  On the 
authorized audiological evaluation one month prior to 
discharge in April 1964, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
5
0
0

On the authorized audiological evaluation upon his re-
enlistment in September 1965, pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
10
10
0

Again, there were no complaints of hearing loss while in 
service.  On the authorized audiological evaluation upon 
discharge in September 1969, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
20
5
LEFT
20
5
20
15
10

Post-service medical records do not reflect any complaints of 
or treatment for hearing loss until 1991, over twenty years 
after service.  At VA examinations conducted in October 1991 
and October 1993, the appellant complained of hearing loss 
only in his left ear.  In a July 1993 statement, the 
appellant reported that his hearing had been diminished since 
he had received numerous blows to the head in two separate 
robberies.  At the November 1998 hearing before the RO, he 
testified that he did not have hearing aids and that he had 
not received treatment for hearing loss.  There is no 
indication from the record that he received treatment for 
hearing loss between the 1998 hearing and the August 2005 VA 
examination.

On the authorized VA audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
55
LEFT
15
15
40
60
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  

The VA examiner also opined that it was less likely as not 
that the appellant's mild sensorineural hearing loss in the 
right ear is the result of exposure to noise in military 
service.  He based this conclusion on both the normal hearing 
test from September 1969 that was taken ten days prior to the 
appellant's release from active service, and the fact that 
the appellant had informed him that the noise exposure while 
in military service was only to his left ear.  This opinion, 
taken in conjunction with the appellant's lack of complaints 
during service for hearing loss or problems, his normal 
audiograms both before and after service, his lack of 
complaints about his hearing loss for at least twenty years 
after his release from service, his statements at the 1991 
and 1993 VA examinations that he had hearing loss only in his 
left ear, and his 1993 statement that his hearing had 
diminished after he was hit on the head several times during 
two separate robberies post-service, leads to the Board to 
the conclude that the preponderance of the evidence is 
against the claim and the present appeal must be denied.


ORDER

Entitlement to service connection for hearing loss, right 
ear, is denied.


REMAND

In its May 2004 decision, the Board remanded the case to the 
Appeals Management Center (AMC) to provide the appellant with 
the opportunity to submit more specific information about his 
in-service stressors in support of his claim for service 
connection for PTSD.  At the same time, the AMC was 
instructed to obtain a copy of the appellant's service 
personnel records, as well as any other available records, 
from the National Personnel Records Center (NPRC), and then 
provide a copy of the appellant's DD-214 and service 
personnel records, as well as any updated or additional 
specific information regarding the appellant's stressor 
experiences to the United States Armed Services Center for 
Research of Unit Records (USASCRUR), and request that 
USASCRUR attempt to verify the appellant's descriptions of 
stressors, as well as request unit histories of the unit to 
which the appellant was attached, or the history of the 
higher headquarters with which that unit was stationed in 
Vietnam, including at Tan Son Nhut AB.

The record reflects that the appellant was requested, by 
means of a May 2004 letter from the RO, to send more specific 
information about his alleged stressors to the AMC, but he 
never followed up on the request.  The record contains 
several vague mentions of alleged stressors, but nothing that 
can be verified at this time.  The duty to assist is a two-
way street.  If an appellant wishes help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

However, at the same time, the record reflects that in August 
2006, the National Archives and Records Administration (NARA) 
requested a copy of the appellant's separation document or 
statement of service before they could complete their search.  
There is also a note that the VARO was to fax a copy of this 
document to NARA.  There is no indication from the record 
that this document was actually faxed as requested, or that 
the NARA search was completed.  There is also no copy of the 
unit history, history of the higher headquarters, or 
statement from USASCRUR that a search had been conducted and 
that no information was available in the file.  There is also 
an absence of any other evidence that would indicate to the 
Board that the searches ordered in the previous remand have 
taken place.  Although the further delay in adjudication of 
the appellant's claim service connection claim for PTSD is 
regrettable, the Board errs as a matter of law when it fails 
to ensure compliance, and further remand is mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided with 
another opportunity to submit more 
specific information regarding any 
stressor, with the understanding that 
without this information, it is possible 
that his service connection claim for PTSD 
will be denied for lack of a verifiable 
stressor.

2.  The AMC should request from NPRC a 
copy of the appellant's service personnel 
records and any other available records 
for the appellant, and should request 
obtaining any other documents deemed 
necessary from the appropriate source.

3.  The AMC should, after obtaining 
service personnel records from NPRC, 
provide a copy of the appellant's DD-214s 
and service personnel records, as well as 
any updated or additional specific 
information regarding the appellant's 
claimed stressor experiences, if he 
chooses to submit it, to USASCRUR, 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The RO should request that the 
USASCRUR attempt to verify the appellant's 
descriptions of stressors, and the RO 
should ask for unit histories of the unit 
the appellant was attached to, or the 
history of the higher headquarters with 
which that unit was stationed in Vietnam, 
including at Tan Son Nhut AB.

4.  The appellant should be afforded the 
opportunity to identify any VA or private 
facility at which he has been treated for 
PTSD since December 2002.  Each treating 
facility, VA or private, should be 
identified, and the identified record 
should be obtained.

5.  If, but only if, the development above 
results in verification of any stressor 
alleged by the appellant, the verified 
stressor should be summarized and the 
appellant should be afforded a VA 
psychiatric examination, to determine 
whether the appellant has PTSD which is 
etiologically related to the verified 
stressor(s).  

The appellant is hereby notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of this 
claim.  38 C.F.R. § 3.655 (2003).

The relevant portions of the claims 
folder, to include the service medical 
records, should be reviewed by the 
examiner prior to examination(s).  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.

6.  After all necessary development 
described above has been conducted, the 
appellant's claims should be 
readjudicated.  If any decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC), 
which must contain notice of all relevant 
actions taken on that claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The appellant and his 
representative should be afforded an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K.  PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


